


117 S364 IS: No Taxpayer Funding for Paris Climate Agreement Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 364
IN THE SENATE OF THE UNITED STATES

February 23, 2021
Mrs. Blackburn (for herself, Mr. Tuberville, Mrs. Hyde-Smith, Mr. Barrasso, Mr. Marshall, Mr. Daines, Ms. Lummis, Mr. Inhofe, Mr. Cotton, Mr. Cruz, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To prohibit the use of funds to provide for the United States to become a party to the Paris Agreement.


1.Short titleThis Act may be cited as the No Taxpayer Funding for Paris Climate Agreement Act. 2.Prohibition on use of funds to provide for the United States to become a party to the Paris Agreement (a)In generalNotwithstanding any other provision of law, no funds may be appropriated, obligated, or expended to take any action to provide for the United States to become a party to the Paris Agreement.
(b)Paris Agreement definedIn this section, the term Paris Agreement means the decision by the 21st Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris, France, adopted December 12, 2015.   